Title: From George Washington to Henry Laurens, 7 July 1778
From: Washington, George
To: Laurens, Henry


          
            Sir
            Camp near Brunswic [N.J.] July 7th 1778
          
          I have the Honor to inform you, that on sunday morning
            the left wing of the Army moved towards the North river—The right followed yesterday;
            and the second line which forms the rear division, is also now in motion. I shall
            advance, as fast as I can, consistently with the circumstances of the weather and the
            health of the Troops.
          The Enemy, from the advices of our parties of observation, were nearly, if not all
            embarked yesterday. They have continued to desert upon all occasions.
          I should be extremely happy if the Committee, appointed to arrange the Army, would
            repair to it, as soon as possible. Congress can form no
            adequate idea of the discontents prevailing, on account
            of the unsettled state of rank, and the uncertainty in which Officers are, as to their
            future situation. The variety of hands, in which the power of granting of Commissions
            and filling up vacancies is lodged, and other circumstances have occasioned frequent
            instances of younger Officers commanding their seniors, from the former having received
            their Commissions and the latter not; and these not only in the line of the Army at
            large—but in their own Brigades and even in their own Regiments. This it will be readily
            conceived is necessarily productive of much confusion, altercation and complaint and
            requires the speediest remedy. I have the Honor to be with great respect &
            esteem Sir yr Most Obedt servant
          
            Go: Washington
          
          
          
            P.S. By accounts from Monmouth more of the Enemy’s dead have been found; It is said
              the number buried by us & the Inhabitants exceeds three Hundred.
          
        